DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 7 twice recites “each row of bristles” such that it is not clear whether the two recitations refer to the same feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart (US 20140180165 A9) in view of Chin (US 20160262734 A1 – cited in IDS). 

For claim 1, Zwart teaches A device for the collection of biological samples [entire disclosure – see at least abstract] including:
a cylindrical body [2] with:
a proximal end [5]; 
a distal end [13]; 
a tab [14] located inside the cylindrical body, between the proximal end and the distal end; [Fig. 2B]; and 
a stop [18] located on the internal surface of the cylindrical body between the proximal end and the distal end; [Fig. 2B];  
a rod [3-4] located inside the cylindrical body, [Figs. 1A-2B], where the rod has:
a proximal tip [7]; 
a distal tip [8] protruding from the distal end of the cylindrical body; [Fig. 1B]; 
a flange [15] located between the proximal tip and the distal tip; [Fig. 1A]; and
a brush [3] with a distal connection [9] connected to the proximal tip [7] of the rod, [Fig. 1A], wherein the distal connection is located separately from the stop in a proximal direction [direction P shown in Fig. 1B];
[P] and connects the flange [15] with the tab [14], [¶111]. 

Zwart fails to teach the rod detaching the brush via longitudinal movement along the cylindrical body.  However, consider that Zwart does teach that the brush 3 is optionally detachable per ¶98.  Chin teaches a cervical brush device [entire disclosure – see at least abstract] having a rod [122-123], a cylindrical body [110], and a brush [130] where the rod [122-123] moves longitudinally along the cylindrical body in a distal direction causing a distal connection [133] of the brush [130] to collide against a stop [140] of the cylindrical body [110], causing the brush to detach from the rod [¶¶17-18, ¶23].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the rod of Zwart to be configured to detach the brush (i.e., such as an optional detachability discussed in Zwart ¶98 with part 9) via longitudinal movement to collide with a stop as taught by Chin in order to reduce unnecessary contact during sampling and transfer of an obtained sample.  As motivated by Chin ¶¶1-8 and ¶23. 

For claim 2, Zwart teaches The device of claim 1, wherein the cylindrical body has an external surface a proximal advancing stop [11] located on said external surface between the proximal end and the distal end of the cylindrical body. [Fig. 3].

For claim 4, Zwart teaches The device of claim 1, wherein the brush is selected from cervical buds, cervical brushes [10], and cervical spatulas. [¶100]. 

For claim 5, Zwart fails to teach the rod and the brush of the cylindrical body are made of biocompatible materials.  However, Examiner takes official notice that such a material choice would be well-known, routine, and predictable in the pertinent art at the time of filing (i.e., making cell collection cervical brushes out of biocompatible materials is well-known, routine, and conventional).  

For claim 6, Zwart teaches The device of claim 1, wherein the brush has two rows of bristles protruding from the distal connection towards the proximal direction from the distal connection of the brush, where the two rows of bristles are disposed in the shape of a cross. [member 3 shown in (inter alia) Fig. 1B has two rows in a “cross” which protrude (i.e., any two intersecting rows formed by bristles which are coplanar and parallel out of (i.e., upon) a plane perpendicular to the longitudinal axis)]. 

For claim 7, Zwart teaches The device of claim 6, wherein each row of bristles has a center and two ends, wherein each row of bristles has longer bristles at the center of each row of bristles than at the ends of each row of bristles. [e.g., a centermost portion of bristles on member 3 are longer than a lateral-most portion of bristles (and intersecting rows formed thereby)]. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart in view of Chin and Lu (US 20080188769 A1 – cited in IDS).
For claim 3, Zwart fails to teach a lid on the end of the cylindrical body.  Lu teaches a cervical cell collection device [Figs. 3A-B] having a cylindrical body [21] [211/212] connected to a proximal end of the cylindrical body [end of 21 closest to 211/212].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the cylindrical body of Zwart to incorporate the removable lid of Lu in order to prevent cross-contamination of the brush prior to sampling (such as during insertion).  As motivated by Lu ¶31.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart in view of Chin and Worthen (US 5445164 A – cited in IDS).
For claim 8, Zwart fails to teach the rod having a star-shaped crank handle.   
Worthen teaches a cervical cell sampling device [entire disclosure – see at least abstract] wherein a handle [16] with a star-shaped crank with rounded tips [20-26] is located on the distal tip [28] of a rod [12].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the rod of Zwart to incorporate the star-shaped crank handle of Worthen in order to facilitate ergonomic usage of the sample collection device and to improve simplicity of handling. As motivated by Worthen col. 4. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart in view of Chin and Figueredo (US 20140024069 A1).
For claim 9, Zwart fails to teach the rod having a gasket at its proximal tip.  Figueredo teaches a biological sample collection device having a gasket at (optionally) a proximal tip of a rod portion generating an internal water-tight seal between a plurality of rod and cylindrical portions [¶70].  It would have been obvious to one of ordinary skill .

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.

licant argues
    PNG
    media_image1.png
    86
    590
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    623
    601
    media_image2.png
    Greyscale


Examiner respectfully disagrees.   Examiner notes that the cited combination of references does not solely rely upon Chin to teach a brush — rather such a feature is taught by Zwart as sampling member 3 — and that, further, Chin is not being modified 

Applicant then argues
    PNG
    media_image3.png
    135
    598
    media_image3.png
    Greyscale

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791